Title: From Thomas Jefferson to John Adams, 27 June 1822
From: Jefferson, Thomas
To: Adams, John


Dear Sir
Monticello
June 27. 22.
Your kind letter of the 11th has given me great satisfaction for altho’ I could not doubt but that the hand of age was pressing heavily on you, as on myself, yet we like to know the particulars and the degree of that pressure. much reflection too has been produced by your suggestion of lending my letter of the 1st to a printer. I have generally great aversion to the insertion of my letters in the public papers; because of my passion for quiet retirement & never to be exhibited in scene on the public stage. nor am I unmindful of the precept of Horace ‘solvere senescentem, mature sanus equum, ne peccet ad extremum ridendus.’ in the present case however I see a possibility that this might aid in producing the very quiet after which I pant. I do not know how far you may suffer as I do, under the persecution of letters, of which every mail brings a fresh load. they are letters of enquiry for the most part, always of good will, sometimes from friends whom I esteem, but much oftener from persons whose names are unknown to me, but written kindly and civilly, and to which therefore civility requires answers. perhaps the better known failure of your hand in it’s function of writing, may shield you in greater degree from this distress, and so far qualify the misfortune of it’s disability. I happened to turn to my letter-list some time ago and a curiosity was excited to count those recieved in a single year. it was the year before the last. I found the number to be 1267. many of them requiring answers of elaborate research, and all to be answered with due attention and consideration. take an average of this number for a week or a day, and I will repeat the question suggested by other considerations in mine of the 1st is this life? at best it is but the life of a mill-horse, who sees no end to his circle but in death. to such a life that of a cabbage is paradise. it occurs then that my condition of existence, truly stated in that letter, if better known, might check the kind indiscretions which are so heavily oppressing the departing hours of life. such a relief would to me be an ineffable blessing. but yours of the 11th equally interesting and affecting, should accompany that to which it is an answer. the two taken together would excite a joint interest, and place before our fellow-citizens the present condition of two antient servants, who having faithfully performed their 40. or 50. campaigns, stipendiis omnibus expletis, have a reasonable claim to repose from all disturbance in the Sanctuary of Invalids and Superannuates. but some device should be thought of for their getting before the public otherwise than by our own publication. your printer perhaps could frame something plausible. C. Thomson’s name should be left blank, as his picture, should it meet his eye, might give him pain. I consign however the whole subject to your consideration, to do in it whatever your own judgment shall approve, and repeat always with truth the assurances of my constant & affectionate friendship and respectTh: Jefferson